968 F.2d 1221
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Elmer HOULE and Theresa Houle, husband and wife, Plaintiffs-Appellants,v.ALLSTATE INSURANCE COMPANY, an Illinois corporation,Defendant-Appellee.
No. 91-16890.
United States Court of Appeals, Ninth Circuit.
Submitted July 2, 1992.*Decided July 15, 1992.

1
Before HUG and SCHROEDER, Circuit Judges, and von der HEYDT,** District Judge.


2
MEMORANDUM***


3
After a trial on the merits, the district court concluded that no contract of insurance existed between Allstate Insurance Company and the Houles and that even if such a contract did exist, it was voided because of misrepresentations by the Houles.   The findings of fact by the court were necessarily heavily dependent upon assessments of the credibility of the witnesses.


4
We review the district court's findings of fact for clear error.   Price v. Seydel, 961 F.2d 1470 (9th Cir.1992).   The findings of fact of the district court are well supported by the record, and we determine there was no clear error.   Under these findings, the law was correctly applied.


5
We affirm the judgment of the district court.   We deny the appellee's request for attorney's fees.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and 9th Cir.R. 34-4


**
 The Honorable James A. von der Heydt, Senior United States District Judge for the District of Alaska, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3